Dismissed and Opinion Filed February 9, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00007-CV

                         IN RE AARON EARL CARTER JR., Relator

                  Original Proceeding from the 204th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F01-00923-Q

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Schenck
                                   Opinion by Justice Francis
       On the Court’s own motion, we withdraw our memorandum opinion of January 19, 2018

and vacate the order of that date. This is now the opinion of the Court.

       Relator was convicted of aggravated robbery by a jury. After finding two enhancement

paragraphs true, a jury sentenced him to thirty years in prison. His conviction was affirmed by

this Court on March 11, 2003. Carter v. State, No. 05-01-01377-CR, 2003 WL 943873, at *1

(Tex. App.—Dallas Mar. 11, 2003, pet. ref’d) (mem. op.).

       In 2014, relator asked this Court to withdraw its mandate from the 2001 appeal. He argued

his conviction was void because the trial court had granted relator’s motion for new trial on the

same day as the conviction. This Court denied the request to withdraw its mandate and dismissed

the proceeding for want of jurisdiction to the extent relator sought extraordinary relief because this

Court lacks writ jurisdiction over collateral attacks on a final felony judgment. In re Carter, No.
05-14-00400-CV, 2014 WL 1477926, at *1 (Tex. App.—Dallas Apr. 14, 2014, orig. proceeding)

(mem. op.).

        In the current proceeding, relator again seeks relief from the 2001 judgment, this time by

seeking review of the denial of a motion for judgment nunc pro tunc. Relator’s petition includes

an uncertified copy of the document described above that facially appears to be an order granting

relator’s motion for new trial. Relator asks this Court to order the trial court to place the order

granting the new trial in the trial court’s records. Relator also asks the Court to order that he is

constitutionally entitled to a new trial.

        Denials of motions for judgment nunc pro tunc may be challenged by mandamus. In re

Malone, No. 05–14–01458–CV, 2014 WL 6779279, at *2 (Tex. App.—Dallas Dec. 2, 2014, orig.

proceeding) (mem. op.). Challenges to a final felony conviction, however, must be brought

through a petition for writ of habeas corpus filed with the Texas Court of Criminal Appeals. TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991) (orig. proceeding). Here, relator contends the judgment is void and

seeks an order vacating the judgment and ordering a new trial. This proceeding is, thus, a collateral

attack on a final, felony conviction that is solely within the jurisdiction of the Court of Criminal

Appeals. See TEX. CODE CRIM. PROC. art. 11.07; see also In re Carter, No. 05-14-00400-CV,

2014 WL 1477926, at *1 (Tex. App.—Dallas Apr. 14, 2014, orig. proceeding) (mem. op.).

        Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.



                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE

180007F.P05




                                                –2–